


EXHIBIT 10.3


_____________ ___, 20__


___________________
___________________
___________________


Dear ________:


RE: Change in Control Agreement


Ashland Inc. considers the establishment and maintenance of a sound and vital
management to be essential to protecting and enhancing the best interest of the
Company and its shareholders. In this regard, the Company recognizes that, as is
the case with many publicly-held corporations, the possibility of a Change in
Control of the Company does exist and that such possibility, and the uncertainty
and questions which a Change in Control of the Company may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders. In addition, difficulties
in attracting and retaining new senior management personnel may be experienced.
Accordingly, on the basis of the recommendation of the Personnel and
Compensation Committee of the Board, the Board has determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of certain members of the Company's management, including you, to
their assigned duties without distraction in the face of the potentially
disruptive circumstances arising from the possibility of a Change in Control of
the Company.


In order to encourage you to remain in the employ of the Company, this Agreement
sets forth those benefits which the Company will provide to you in the event
your employment with the Company terminates after or as a result of a Change in
Control under the circumstances specified in this Agreement.


SECTION A. DEFINITIONS


1.    "Agreement" shall mean this letter agreement, which is a complete and
entire substitute for any prior agreement you may have had with the Company
addressing the benefits you would receive in the event of your termination from
employment with the Company, whether before or after a Change in Control.


2.    "Board" shall mean the Company's Board of Directors.


3.    "Cause" shall occur hereunder only upon (A) the willful and continued
failure by you to substantially perform your duties with the Company (other than
any such failure resulting from your incapacity that is less than 6 months in
duration due to physical or mental illness or injury) after a written demand for
substantial performance is delivered to you by the Board which specifically
identifies the manner in which the Board believes that you have not
substantially performed your duties, (B) the willful engaging by you in gross
misconduct materially and demonstrably injurious to the Company after a written
demand to cease such misconduct is delivered to you by the Board, or (C) your
conviction of or the entering of a plea of nolo contendre to the commission of a
felony involving moral turpitude. For purposes of this paragraph, no act, or
failure to act, on your part shall be considered "willful" unless done, or
omitted to be done, by you not in good faith and without



--------------------------------------------------------------------------------




reasonable belief that your action or omission was in the best interest of the
Company. Notwithstanding the foregoing, you shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to you a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the entire membership of the Board at a meeting of the Board
called and held for the purpose, among others, (after at least 20 days prior
notice to you and an opportunity for you, together with your counsel, to be
heard before the Board), of finding that (i) in the good faith opinion of the
Board you failed to perform your duties or engaged in misconduct as set forth
above in subparagraph (A) or (B) of this paragraph, and that you did not correct
such failure or cease such misconduct after being requested to do so by the
Board, or (ii) as set forth in subparagraph (C) of this paragraph, you have been
convicted of or have entered a plea of nolo contendre to the commission of a
felony involving moral turpitude.


4.    "Change in Control of the Company" shall be deemed to have occurred if (i)
there shall be consummated (A) any consolidation or merger of the Company (a
"Business Combination"), other than a consolidation or merger of the Company
into or with a direct or indirect wholly-owned subsidiary, in which the
shareholders of the Company own, directly or indirectly, less than 50% of the
then outstanding shares of common stock of the Business Combination that are
entitled to vote generally for the election of directors of the Business
Combination or pursuant to which shares of the Company's Common Stock would be
converted into cash, securities or other property, other than a merger of the
Company in which the holders of the Company's Common Stock immediately prior to
the merger have substantially the same proportionate ownership of common stock
of the surviving corporation immediately after the merger, or (B) any sale,
lease, exchange or transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company, provided,
however, that no sale, lease, exchange or other transfer of all or substantially
all the assets of the Company shall be deemed to occur unless assets
constituting 80% of the total assets of the Company are transferred pursuant to
such sale, lease, exchange or other transfer, or (ii) the shareholders of the
Company shall approve any plan or proposal for the liquidation or dissolution of
the Company, or (iii) any Person, other than the Company or a Subsidiary thereof
or any employee benefit plan sponsored by the Company or a Subsidiary thereof,
shall become the beneficial owner (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company representing 25% or more of the
combined voting power of the Company's then outstanding securities ordinarily
(and apart from rights accruing in special circumstances) having the right to
vote in the election of directors, as a result of a tender or exchange offer,
open market purchases, privately-negotiated purchases or otherwise, without the
approval of the Board or (iv) at any time during a period of two (2) consecutive
years, individuals who at the beginning of such period constituted the Board
shall cease for any reason to constitute at least a majority thereof, unless the
election or the nomination for election by the Company's shareholders of each
new director during such two-year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such two-year period.


5.    "COBRA" shall mean the Consolidated Omnibus Budget Reconciliation Act, as
amended.


6.    "Common Stock" shall mean the common stock, par value $.01 per share, of
the Company.


7.    "Company" shall mean Ashland Inc. and any successor to its business and/or
assets which executes and delivers the agreement provided for in Section D,
paragraph 1 hereof or which otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.



2



--------------------------------------------------------------------------------




8.    "Competitive Activity" shall have the meaning as set forth in Section C,
paragraph 4.


9.    "Competitive Operation" shall have the meaning as set forth in Section C,
paragraph 4.


10.    "Confidential Information" shall mean information relating to the
Company's, its divisions' and Subsidiaries' and their successors' business
practices and business interests, including, but not limited to, customer and
supplier lists, business forecasts, business and strategic plans, financial and
sales information, information relating to products, process, equipment,
operations, marketing programs, research, or product development, engineering
records, computer systems and software, personnel records or legal records.


11.    "Cutback" shall have the meaning as set forth in Section D, paragraph 18.


12.    "Date Of Termination" shall mean: (A) if this Agreement is terminated for
Disability, thirty (30) days after the Notice of Termination is given by the
Company to you (provided that you shall not have returned to the performance of
your duties on a full-time basis during such thirty (30) day period), (B) if
your employment is terminated for Good Reason by you, the date specified in the
Notice of Termination, and (C) if your employment is terminated for any other
reason, the date on which a Notice of Termination is received by you unless a
later date is specified. For purposes of applying the provisions of this
paragraph 12, except in the case of Disability, your employment is terminated
when you stop performing active service for the Company, which shall be deemed
to occur when it is reasonably anticipated that your services to the Company
will permanently decrease to 20% or less of the average amount of services you
performed for the Company during the immediately preceding 36 month period (or
your total employment if less than 36 months).


13.    "Disability" shall occur when: if, as a result of your incapacity due to
physical or mental illness, you shall have been absent from your duties with the
Company for six (6) consecutive months and shall not have returned to full-time
performance of your duties within thirty (30) days after written notice is given
to you by the Company.


14.    "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.


15.    "Good Reason" shall mean:


(a)    without your express written consent, the assignment to you after a
Change in Control of the Company, of any duties inconsistent with, or a
significant diminution of, your positions, duties, responsibilities or status
with the Company immediately prior to a Change in Control of the Company, or a
diminution in your titles or offices as in effect immediately prior to a Change
in Control of the Company or any removal of you from, or any failure to reelect
you to, any of such positions;


(b)    a reduction by the Company in your base salary in effect immediately
prior to a Change in Control of the Company;


(c)    the failure by the Company to continue in effect any incentive plan or
arrangement (including without limitation, the Company's Incentive Compensation
plan, annual bonus and contingent bonus arrangements and credits and the right
to receive performance awards and similar incentive compensation benefits) in
which you are participating at the time of a Change in Control of the Company
(or to substitute and continue

3



--------------------------------------------------------------------------------




other plans or arrangements providing you with substantially similar benefits),
except as otherwise required by the terms of such plans as in effect at the time
of any Change in Control of the Company;


(d)    the failure by the Company to continue in effect any plan or arrangement
to receive securities of the Company (including, without limitation, any plan or
arrangement to receive and exercise stock options, stock appreciation rights,
restricted stock or grants thereof or to acquire stock or other securities of
the Company) in which you are participating at the time of a Change in Control
of the Company (or to substitute and continue plans or arrangements providing
you with substantially similar benefits), except as otherwise required by the
terms of such plans as in effect at the time of any Change in Control of the
Company, or the taking of any action by the Company which would adversely affect
your participation in or materially reduce your benefits under any such plan;


(e)    the relocation after a Change in Control of your principal place of
business to a location that exceeds a 50 mile radius from your principal place
of business before the Change in Control, except for required travel on the
Company's business to an extent substantially consistent with your present
business travel obligations;


(f)     any breach by the Company of any material provision of this Agreement;
or


(g)     any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company.


16.    "Notice of Termination" shall mean a notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated. For purposes of
applying the provisions of this paragraph 16, the determination of when your
employment is terminated shall be made consistent with the Section 409A
Provisions and the provisions of Section A, paragraph 12.


17.    "Person" shall have the meaning as set forth in the Sections 13(d) and
14(d)(2) of the Exchange Act.


18.    "Qualifying Termination" shall mean the termination of your employment
after a Change in Control of the Company while this Agreement is in effect,
unless such termination is (a) by reason of your death or Disability, (b) by the
Company for Cause, or (c) by you other than for Good Reason.


19.    "Section 409A Provisions" shall mean those statutory provisions of the
Internal Revenue Code of 1986 (as amended) contained in §409A thereof and the
guidance promulgated by the U.S. Department of Treasury or any subdivision
thereof interpreting §409A.


20.    "Subsidiary" shall mean any corporation of which more than 20% of the
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether or not at
the time capital stock of any other class or classes of such corporation shall
or might have voting power upon the occurrence of any contingency) is at the
time directly or indirectly owned by the Company, by the Company and one or more
other Subsidiaries, or by one or more other Subsidiaries.



4



--------------------------------------------------------------------------------




SECTION B. TERM AND BENEFITS


This Agreement shall be in effect for two years from the date you accept this
Agreement and shall automatically renew for successive one (1) year periods on
the first day of each month. This Agreement may be terminated by either party
provided that at least fifteen (15) days advance written notice is given by
either party to the other party hereto prior to the commencement of the next
succeeding one (1) year period at which time the Agreement shall terminate at
the end of the next succeeding one (1) year period. During the term of
employment hereunder, you agree to devote your full business time and attention
to the business and affairs of the Company and to use your best efforts, skills
and abilities to promote its interests.


This Agreement shall automatically terminate, without additional notice, in the
event of your death, Disability, or upon the effective date of your retirement
in the event you retire at your election or in accordance with the Company's
generally applicable retirement policies, as in effect from time to time.
Notwithstanding the first sentence of this paragraph and the first and second
sentences of this Section B, if a Change in Control of the Company should occur
while you are still an employee of the Company and while this Agreement is in
effect, then this Agreement shall continue in effect from the date of such
Change in Control of the Company for a period of two years. No benefits shall be
payable hereunder unless there shall have been a Change in Control of the
Company and your employment by the Company shall thereafter terminate in
accordance with Section C hereof.




SECTION C. TERMINATION FOLLOWING CHANGE IN CONTROL


1.     Qualifying Termination. If your termination is a Qualifying Termination,
you shall be entitled to receive the payments and benefits provided in this
Section.


2.    Notice of Termination. Except as provided in Section D, paragraph 1, any
termination of your employment following a Change in Control of the Company
shall be communicated by written Notice of Termination to the other party
hereto. No termination shall be effective without such Notice of Termination.


3.    Compensation Upon Termination After a Change in Control.


(a)    If your termination is a Qualifying Termination, then the Company shall
pay to you as severance pay (and without regard to the provisions of any benefit
or incentive plan), in a lump sum cash payment on the fifth (5th) day of the
seventh calendar month following the month in which occurs your Date of
Termination, an amount equal to three (3) times the sum of (i) your highest
annual base compensation plus (ii) the highest target annual incentive
compensation (expressed as a percentage of base compensation for all applicable
incentive compensation plans) in respect of the prior three (3) fiscal years
preceding the fiscal year in which your Date of Termination occurs.


(b)    If your termination is a Qualifying Termination, the Company shall, in
addition to the payments required by the preceding paragraph:


(i)    provide for continuation of your and your eligible dependents'
participation at regular employee rates, in effect from time to time, in all of
the Company's medical, dental and group life plans or programs in which you were
participating immediately prior to your Date of Termination for a period ending
on the

5



--------------------------------------------------------------------------------




December 31 of the second calendar year following the calendar year in which
your Date of Termination occurred and any entitlement to COBRA continuation
coverage under the medical and dental plans shall run concurrently with said
period; provided, however, that said continuation of coverage in the medical and
dental plans during all or part of such period shall be charged at the full cost
for such coverage (meaning the active employee contribution and the Company's
contribution) if the charging of active employee rates for such coverage during
all or part of such period would result in a violation of the Section 409A
Provisions. In the event that your continued participation in any such plan or
program is for whatever reason impossible, the Company shall arrange upon
comparable terms to provide you with benefits substantially equivalent on an
after-tax basis to those which you and your eligible dependents are, or become,
entitled to receive under such plans and programs;


(ii)    provide for full payment in cash of any performance unit/share awards in
existence on your Date of Termination less any amounts paid to you under the
applicable performance unit/share plan upon a Change in Control of the Company
pursuant to the provisions of such plan; provided, however, if the Company
should determine that the said payment would constitute deferred compensation
under the Section 409A Provisions, then said payment shall be made no earlier
than the first day of the seventh calendar month after the calendar month in
which the Date of Termination occurs;


(iii)    provide for payment in cash of any incentive compensation (a) for the
fiscal year during which the Change in Control of the Company occurred and any
prior fiscal years for which you have not yet received payment, and (b) payment
of the pro-rata portion (up through your Date of Termination) of any incentive
compensation for the fiscal year in which your Date of Termination occurs
calculated on the basis of the target bonus percentage of base compensation in
the applicable incentive compensation plan (or plans); provided, however, if the
Company should determine that the said payment would constitute deferred
compensation under the Section 409A Provisions, then said payment shall be made
no earlier than the first day of the seventh calendar month after the calendar
month in which the Date of Termination occurs;


(iv)    provide benefits or compensation under any compensation plan,
arrangement or agreement not in existence as of the date hereof but which may be
established by the Company prior to your Date of Termination at such time as
payments are made thereunder to the same extent as if you had been a full-time
employee on the date such payments would otherwise have been made or benefits
vested; provided, however, if the Company should determine that the said payment
would constitute deferred compensation under the Section 409A Provisions, then
said payment shall be made no earlier than the first day of the seventh calendar
month after the calendar month in which the Date of Termination occurs;


(v)    for one (1) year after your Date of Termination, provide and pay for
outplacement services, by a firm reasonably acceptable to you, that has
historically been offered to displaced employees generally by the Company under
substantially the same terms and fee structure (but limited in an amount not to
exceed 15 percent of your annual base compensation for the year in which your
Date of Termination

6



--------------------------------------------------------------------------------




occurs or your annual base compensation with the Company immediately before the
Change in Control, if greater) as is consistent with an employee in your then
current position (or, if higher, your position immediately prior to the Change
in Control of the Company);


(vi)    for one (1) year after your Date of Termination, provide and pay for
financial planning services, by a firm reasonably acceptable to you, that have
historically been offered to you under substantially the same terms and fee
structure as is consistent with an employee in your then current position (or,
if higher, your position immediately prior to the Change in Control of the
Company);


(vii)    pay to you an amount equal to the value of all unused, earned and
accrued vacation as of your Date of Termination pursuant to the company's
policies in effect immediately prior to the Change in Control of the Company;
provided, however, said payment shall be made no earlier than the first day of
the seventh calendar month after the calendar month in which the Date of
Termination occurs; and


(viii)    provide for the immediate vesting of all stock options and all
restricted stock, stock appreciation rights held by you, as of your Date of
Termination, under any Company incentive compensation plan or other stock option
plan and stock appreciation rights plan and all such stock options and stock
appreciation rights shall be exercisable for the remaining terms of the said
options and rights.


(c)    Unless otherwise provided in this Agreement or in the applicable
compensation or stock option plan or program, all payments shall be made to you
within thirty (30) days after your Date of Termination. The benefits in this
Agreement are in addition to all accrued and vested benefits to which you are
entitled under any of the Company's plans and arrangements (to the extent
accrued and vested benefits are relevant under the particular plan or
arrangement), including but not limited to, the accrued vested benefits to which
you are eligible and entitled to receive under any of the Company's qualified
and non-qualified benefit or retirement plans, or any successor plans in effect
on your Date of Termination hereunder. For these purposes, accrued and vested
benefits shall include any extra, special or additional benefits under such
qualified and nonqualified benefit or retirement plans that become due because
of the Change in Control.


(d) You shall not be required to mitigate the amount of any payment provided for
in this Section by seeking other employment or otherwise, nor shall the amount
of any payment provided for in this Section be reduced by any compensation
earned by you as the result of employment by another employer after your Date of
Termination, or otherwise. Except as provided herein, the Company shall have no
right to set off against any amount owing hereunder any claim which it may have
against you.


4.    Certain Restrictions


(a)    Competitive Activity. In consideration of the foregoing, you agree that
if your termination from employment is a Qualifying Termination, then during a
period ending 24 months following your Date of Termination you shall not engage
in any Competitive Activity; provided, you shall not be subject to the foregoing
obligation if the Company breaches a material provision of this Agreement. If
you engage in any Competitive Activity during that

7



--------------------------------------------------------------------------------




period, the Company shall be entitled to recover any benefits paid to you under
this Agreement. For purposes of this Agreement, "Competitive Activity" shall
mean your participation, without the written consent of the General Counsel of
the Company, in the management of any business operation of any enterprise if
such operation (a "Competitive Operation") engages in substantial and direct
competition with any business operation actively conducted by the Company or its
divisions and Subsidiaries on your Date of Termination. For purposes of this
paragraph, a business operation shall be considered a Competitive Operation if
such business sells a competitive product or service which constitutes (i) 15%
of that business's total sales or (ii) 15% of the total sales of any individual
subsidiary or division of that business and, in either event, the Company's
sales of a similar product or service constitutes (i) 15% of the total sales of
the Company or (ii) 15% of the total sales of any individual Subsidiary or
division of the Company. Competitive Activity shall not include (i) the mere
ownership of securities in any enterprise, or (ii) participation in the
management of any enterprise or any business operation thereof, other than in
connection with a Competitive Operation of such enterprise.


(b) Non-Solicitation and Non-Interference. In consideration of the foregoing,
you agree that if your termination from employment is a Qualifying Termination,
then during a period ending 24 months following your Date of Termination you
shall not, without the prior written consent of the General Counsel of the
Company, directly or indirectly, (1) solicit for employment (which shall include
services as an employee, independent contractor or in any other like capacity)
any person employed by the Company or its affiliated companies as of the date of
such solicitation, or (2) solicit any customer or other person with a business
relationship with the Company or any of its affiliated companies to terminate,
curtail or otherwise limit such business relationship, or (3) in any other
manner interfere in the business relationship the Company or any of its
affiliated companies have with any customer or any third party service provider
or other vendor.


(c)    Injunctive Relief. In the event of a breach or threatened breach of this
paragraph 4 of Section C, each party agrees that the non-breaching party shall
be entitled to injunctive relief in a court of appropriate jurisdiction to
remedy any such breach or threatened breach, the parties acknowledging that
damages would be inadequate and insufficient.




SECTION D. MISCELLANEOUS


1.    Assumption of Agreement. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, share exchange or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to you, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of a material provision
of this Agreement and shall entitle you to compensation in the same amount and
on the same terms as you would be entitled pursuant to Section C, except that
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed your Date of Termination without a
Notice of Termination being given.


2.    Confidentiality. All Confidential Information which you acquire or have
acquired in connection with or as a result of the performance of services for
the Company, whether under this

8



--------------------------------------------------------------------------------




Agreement or prior to the effective date of this Agreement, shall be kept secret
and confidential by you unless (a) the Company otherwise consents, (b) the
Company breaches any material provision of this Agreement, or (c) you are
legally required to disclose such Confidential Information by a court of
competent jurisdiction. This covenant of confidentiality shall extend beyond the
term of this Agreement and shall survive the termination of this Agreement for
any reason. If you breach this covenant of confidentiality, the Company shall be
entitled to recover from any benefits paid to you under this Agreement its
damages resulting from such breach.


3.    Employment. You agree to be bound by the terms and conditions of this
Agreement and to remain in the employ of the Company during any period following
any public announcement by any person of any proposed transaction or
transactions which, if effected, would result in a Change in Control of the
Company until a Change in Control of the Company has taken place. However,
nothing contained in this Agreement shall impair or interfere in any way with
the right of the Company to terminate your employment prior to a Change in
Control of the Company.


4.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be settled exclusively by arbitration in
accordance with the Center for Public Resources' Model ADR Procedures and
Practices, and judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. Notwithstanding the foregoing,
the Company shall not be restricted from seeking equitable relief, including
injunctive relief as set forth in paragraph 5 of this Section, in the
appropriate forum. Any cost of arbitration will be paid by the Company. In the
event of a dispute over the existence of Good Reason or Cause after a Change in
Control of the Company, the Company shall continue to pay your salary, bonuses
and plan benefits pending resolution of the dispute. If you prevail in the
arbitration, the amounts due to you under this Agreement are to be immediately
paid to you.


5.    Injunctive Relief. You acknowledge and agree that the remedy of the
Company at law for any breach of the covenants and agreements contained in
paragraph 2 of this Section and in Section C, paragraph 4 will be inadequate,
and that the Company will be entitled to injunctive relief against any such
breach or any threatened, imminent, probable or possible breach. You represent
and agree that such injunctive relief shall not prohibit you from earning a
livelihood acceptable to you.


6.    Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the
General Counsel of the Company, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.


7.    Indemnification. The Company will indemnify you to the fullest extent
permitted by the laws of the Commonwealth of Kentucky and the existing By-laws
of the Company, in respect of all your services rendered to the Company and its
divisions and Subsidiaries prior to your Date of Termination. You shall be
entitled to the protection of any insurance policies the Company now or
hereafter maintains generally for the benefit of its directors, officers and
employees (but only to the extent of the coverage afforded by the existing
provisions of such policies) to protect against all costs, charges and expenses
whatsoever incurred or sustained by you in connection with any action, suit or
proceeding to which you may be made a party by reason of your being or having

9



--------------------------------------------------------------------------------




been a director, officer or employee of the Company or any of its divisions or
Subsidiaries during your employment therewith.


8.    Further Assurances. Each party hereto agrees to furnish and execute such
additional forms and documents, and to take such further action, as shall be
reasonably and customarily required in connection with the performance of this
Agreement or the payment of benefits hereunder.


9.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by you and such officer(s) as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party, which are not set forth expressly in this Agreement.


10.    Termination of other Agreements. Upon execution by both parties, this
Agreement shall terminate all prior employment and severance agreements, between
you and the Company and its divisions or Subsidiaries.


11.    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


12.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


13.    Legal Fees And Expenses. Any other provision of this Agreement
notwithstanding, the Company shall pay all legal fees and expenses which you may
incur as a result of the Company's unsuccessful contesting of the validity,
enforceability or your interpretation of, or determinations under, any part of
this Agreement.


14.    Section 409A Provisions And Compliance. The intent of the parties is that
this agreement comply with the Section 409A Provisions or is exempt therefrom
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in accordance therewith.


Notwithstanding any other provision of this Agreement to the contrary, the
parties shall in good faith amend this Agreement to the limited extent necessary
to comply with the requirements of the Section 409A Provisions in order to
ensure that any amounts paid or payable hereunder are not subject to the
additional 20% income tax thereunder while maintaining to the maximum extent
practicable the original intent of this Agreement.


With regard to any provision herein that provides for reimbursement of costs and
expenses or in-kind benefits, except as permitted by the Section 409A
Provisions: (i) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, and (iii) such
payments shall be made on or before the last business day of your

10



--------------------------------------------------------------------------------




taxable year following the taxable year in which the expense occurred, or such
earlier date as required hereunder.


15.    Governing Law. This Agreement shall be governed in all respects by the
laws of the Commonwealth of Kentucky.


16.    Agreement Binding on Successors. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amounts would
still be payable to you hereunder if you had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to your devisee, legatee, or other designee or, if there
be no such designee, to your estate.


17.    Headings. All Headings are inserted for convenience only and shall not
affect any construction or interpretation of this Agreement.


18.    Tax Cutback. In the event that you shall become entitled to payments
and/or benefits provided by this Agreement or any other amounts in the “nature
of compensation” (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a change of ownership or effective control covered by Section 280G(b)(2) of
the Internal Revenue Code (“Code”) or any person affiliated with the Company or
such person) as a result of such change in ownership or effective control
(collectively the “Company Payments”), and such Company Payments will be subject
to the tax (“Excise Tax”) imposed by Section 4999 of the Code, the Company
Payments shall be reduced (such reduction the “Cutback”) to one dollar less than
the amount which would result in such Company Payments being subject to the
Excise Tax if after taking into account the Excise Tax and all U.S. federal,
state, and local income and payroll tax upon the Company Payments if the net
amount retained by you would be greater in the event of such reduction in
Company Payments then if such reduction in Company Payments did not occur. To
the extent the Cutback applies, the Company Payments shall be reduced in the
following order: (i) payments under Section C, paragraph 3(a), (ii) payments
under Section C, paragraph 3(b)(ii), and (iii) the remaining payments under
Section C on a pro-rata basis. Notwithstanding anything in this provision or
Agreement to the contrary, you shall be solely liable for the Excise Tax, and
shall hold the Company harmless for any liability, not including penalties and
interest on such liability, for the Excise Tax including, but not limited to,
for failing to withhold or pay over any Excise Tax. If the Cutback applies but
for any reason you pay the Excise Tax, including any applicable interest and
penalties, then the Company shall pay you an amount equal to the Cutback, plus
interest on the Cutback amount at a reasonable market rate, plus any interest
and penalties relating to the Excise Tax paid by you (plus a tax gross-up only
on the Excise Tax interest and penalties). If the Cutback applies but for any
reason the Company pays the Excise Tax, including any applicable interest and
penalties, then the Company shall offset any amounts due from you, under this
provision or otherwise, by an amount equal to the Cutback, plus interest on the
Cutback amount at a reasonable market rate.







11



--------------------------------------------------------------------------------








If this Agreement correctly sets forth our agreement on the subject matter
hereof, please sign and return to the Company the enclosed copy of this
Agreement which will then constitute our agreement on this matter.


Sincerely,


ASHLAND INC.




By: _______________________


ACCEPTED this ____ day of


_____________, 20___.






_____________________________



12

